THEL%TJJORNEY                               GENERAL
                                         OFTEXAS
                                         AUSTIN     ~.‘I?ExAR



                                           Apri,l   15, 1958



Honorable    Leighton      Cornett                    Opinion    No,   WW-‘!15
County Attorney
Lamar    County                                       Re:     In instances     where a District
Paris,   Texas                                              Court has jurisdiction      in two
                                                             counties,    may two different
                                                            probation     officers  be appointed
                                                            to each work exclusively        in only
                                                            one county within the Judicial
                                                            District    under the provisions      of
                                                             Art. 781d, V.A.C.C.P.      of Texas
                                                             (Texas    Adult Probation    and Parole
                                                             Law of 1957, Acts 1957,,55th        Leg.,
                                                            Chapter     226, Page 466)?

Dear    Mr.   Cornett:

      This is in reply to your request     for an opini.on with respect   to the ap-
pointment   of a separate  probation  officer   for each of two ccrnties,    both of
such counties   being in the same judicial     district.

       In your   letter   you   state:

           ‘“The 6th Judicial     Distri,ct   of Texas    is comprised       of Lamar
       and Fannin Counties.          The Adul,t Probation      an,d Par~zle Law of
       1957, Acts of the 55th Legislature,           Chapter    266, Page 466 (Arti-
       cle 781d, V.A.C.C.P.        of Texas)    provides    for the appointment         of a
       Probation    Officer    or Officers.      The appointi.ng     a;ithorjMes     are
       contemplating      the possibility     of appointing    a Probation      Officer    to
       work exclusively       in Lamar      County and another       to work exclusively
       in Fannin County,       and, hence,     are desirous     of knowi,ng whether         or
       not such contemplated         action would be legal.       . . ~”

       Section    10 of Article    781d, V.A.C.C.P.,       makes   it plain that a Probation
Officer    or Officers    in a judicial    district    composed   of two or more counties
will serve     all counties     in the district,     and where more than one Probation
Officer    is required    in a judicial    district,    one of them shall be designated
Chief Adult Probation         Officer.
Hon.   Leighton        Cornett,    page    2 (WW-41,5)

       Section       10, Article   781d,   V.A   C.C.P.,   reads   in part   as follows:

           “Where    more than one probation     officer   is required,     the
       judge or judges     shall appoint a chief adult probation      officer
       or director,    who, with their approval,     shall appoint a suffi-
       cient n,umber of assistants      and other employees      to carry     on
       the professional,     clerical, and other work of the court.

           1‘. . .


           “The salaries     of personnel,     and other expens.es       essential
       to the adequate     supervision     of probationers,     shall be paid from
       the funds of the . . . counties       comprising     the judicial     district
       or geographical      area served      by such probation     officers.       In in-
       stances   where a district      court has jurisdiction      in two or more
       counties,   the total expenses      of such probation      services      shall
       be distributed    approximately       in the same proportion        as the pop-
       ulation in each county bears         to the total population      of all of those
       counties,   according    to the last preceding       or any future federal
       census.   . . .” (Emphasis       added)

       It is reasonable       to suppose     that where there is more than one proba-
tion officer     in a judicial     district,   and one of them is named Chief Adult
Probation     Officer,    and all other probation            officers   in such district      are his
assistants,     and receive       their appointment         from the Chief Adult Probation
~Officer,   subject    to the approval       of the judge, such Chief will receive,               in
most cases,       a larger     salary    than any of his assistants.           It is provided      in
the statute that all of the salaries            of all of the personnel,         together    with
other authorized        expense,      shall constitute       the total expense       of running
the probation      office   for the judicial      district.       Such total expense       shall
then be apportioned         to the various      counties       in the judicial    district   accord-
ing to the formula        above.      The Probation        Officers    so appointed       may func-
tion in any of the counties           of the judicial     district.

      Of course,    one of the probation       officers   could be stationed      in one
county and the other probation         officer    in the other county.      This, however,
is an administrative     matter,     and could he worked         out by the officials    con-
cerned;  but any Probation       Officer    for a judicial    district  could go into and
perform   his duties in any county in the district,           as di.rected   by the Court
or the Chief Probation      Officer.
Hon.   Leighton     Cornett,     page    3 (WW-415)



                                             SUMMARY

           In a judicial    district    composed  of two or more counties,                 a
       probation    officer    may not be appointed     to work exclusively                in
       one county of.such        district,  since he is a probation  officer              for
       the entire    judicial    district.



                                                       Yours        very   truly,
APPROVED:
OPINION COMMITTEE:                                     WILL WILSON
                                                       Attorney General             of Texas
George    P. Blackburn,         Chairman
J. Arthur    Sandlin
B. H. Timmins,       Jr.                               by    &!-t&l          &.&.?fi*L,
J. Mark McLaughlin                                          Riley     Eugene    Fletcher
Tom I. McFarling                                                      Assistant



Reviewed     for    the Attorney      General
By:

              W. V. GEPPERT



REF:ETS